Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 25, 2019                                                                                   Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  158910(49)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  FREDERICK R. WHEELER and MARILYN                                                                      Elizabeth T. Clement
  WHEELER,                                                                                              Megan K. Cavanagh,
                                                                                                                         Justices
           Plaintiffs-Appellees,
                                                                     SC: 158910
  v                                                                  COA: 338704
                                                                     Wayne CC: 15-009025-NZ
  CITY OF LIVONIA,
             Defendant-Appellant.
  ___________________________________________/
                 On order of the Chief Justice, the motion of plaintiffs-appellees to extend the
  time for filing their answer is GRANTED. The answer will be accepted as timely filed if
  submitted on or before March 1, 2019.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  January 25, 2019

                                                                                Clerk